Citation Nr: 0704345	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-06 467	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for vertigo.

2.	Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2004 rating action that 
denied service connection for hearing loss, tinnitus, and 
vertigo.  A Notice of Disagreement (NOD) was received in 
September 2004.  By rating action of January 2005, the RO 
granted service connection for hearing loss and tinnitus and 
assigned 10% ratings for each.  A NOD with both initial            
10% ratings was received in February 2005, but the veteran 
withdrew that appeal in a March 2006 written statement.

This appeal also arises from a March 2006 rating action that 
denied service connection for PTSD.  

For reason expressed below, the issues on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In a statement which was received in November 2006, the 
veteran requested a Board hearing before a Veterans Law Judge 
at the RO (Travel Board hearing).

To ensure full compliance with due process requirements, 
these matters are hereby REMANDED to the RO via the AMC for 
the following action:

The RO should schedule a Travel Board 
hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to his representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


